The court did not err in overruling appellant's petition to remove the cause from the state to a federal court on the ground that it was incorporated under an act of Congress. T.  P. Ry. Co. v. Hanson,189 S.W. 289.
In their original petition appellees alleged, as is shown in the statement above, that the tree fell "just prior to the time the passenger coach on which said George E. Hughes was riding had reached the point opposite same," and that deceased was struck by limbs of the tree on the back of his head, "causing a severe shock" and fracturing his skull, from the effects of which he died. The allegation as to the time when the tree fell was not carried into the amended petition, on which the trial was had filed on the day before the trial commenced, but it was alleged therein that the collision, "was occasioned by said tree falling on or across the track or on the train"; and, as a further consequence to the deceased of the injury caused by his being struck on the head by limbs of the tree, it was alleged that he suffered a severe shock to his back, spine, and nervous system. On the ground that it was surprised by allegations made for the first time in the amended petition, as indicated, appellant moved the court for a continuance of the cause when it was called for trial, and in several assignments complains of the action of the court in overruling its motion.
The contention, with reference to the change in the allegations as to the falling of the tree, is, that negligence on the part of appellant in failing to discover the tree on the track after it fell, and remove it, or so operate the train as to avoid injury to passengers, could not be predicated on the allegations in the original, but could be predicated on those in the amended petition. If it should be conceded that this was true, and that appellant was entitled to time to prepare to defend against negligence in those respects, the error of the court in overruling the motion would appear to be harmless, because the court in his charge did not authorize the jury to find appellant to have been guilty in the particulars stated. The jury were authorized by the charge to find in appellees' favor only in the event they believed appellant was negligent in failing before the time when the tree fell to cut down and remove it. Franks v. Williams, 37 Tex. 24; Turner v. Faubion,36 Tex. Civ. App. 314, 81 S.W. 810; Ry. Co. v. Shieder, 26 S.W. 509.
The allegation in the amended petition that the deceased suffered a shock to "his back, spine, and nervous system" did not entitle appellant to a continuance. Had the suit been for damages for personal injuries not resulting in death, and had the trial been on the original petition, testimony that the blow on the head resulted in shock to deceased's back, spine, and nervous system would have been admissible in support of the allegation in said original petition that the blow on his head "caused a severe shock." Railway Co. v. Trout, 152 S.W. 1137. But the suit was for damages for the death of Hughes caused by limbs on the tree striking him on the head. Doubtless a blow on the head sufficient to cause his death necessarily would have caused shock to his back, spine, and nervous system, and the allegation in the amended petition that the blow caused such shock should be treated as a mere amplification of the allegation in each of the petitions that the blow caused his death. The ultimate fact to be established to entitle appellees to recover as they sought to was that the blow on the head killed Hughes. Other consequences to him of the blow were merely evidence tending to establish such ultimate fact, and need not have been alleged as a basis for proof thereof. Telegraph Co. v. Hirsch, 84 S.W. 394.
It appeared from the testimony that appellant's track was in the center of its right of way, which was 100 feet wide at the point where the accident occurred. It further appeared that the tree was not on the right of way, but was 11 or 12 feet from the west line thereof and on land which appellant did not own. The second paragraph of the court's charge to the jury, which is attacked as erroneous, on various grounds, was as follows:
"Under the laws of this state railway companies are authorized to enter on the land of any person and cut down standing trees that may be in danger of falling on or obstructing the track of such railway, making compensation therefor."
The instruction was in the language, substantially, of the statute (article 6484, Vernon's Statutes), and was not an erroneous statement of the law. It is true that the right of a railway company to go upon another's land and cut down and remove such a tree is conditioned on its first obtaining the consent of the owner to do so, or compensating him therefor as provided by the statute. Article 6505, 6530, Vernon's Statutes. If appellant thought it important that the jury should be informed as to the conditions on which it possessed the right, it should have prepared and presented to the court, with a request to give it, a charge embodying same.
In his charge the court told the jury it was appellant's duty
"to exercise a high degree of care to remove all large, dangerous trees, if there were any dangerous trees adjacent to its track and near enough to fall on or across its track and there by endanger the lives of its passengers." *Page 1094 
It is insisted that appellant owed to the deceased only the duty to use ordinary care to discover and remove trees standing near enough to its track to endanger, if they should fall toward the track, passengers on its trains. We do not think the rule which charges a carrier of passengers with a duty to use a high degree of care for their safety while the relationship exists should be so limited. Railway Co. v. Halloren,53 Tex. 46, 37 Am.Rep. 744; Railway Co. v. Gresham, 106 Tex. 452,167 S.W. 724; Rice v. Railway Co., 153 Mo. App. 35, 131 S.W. 376; O'Conner v. Railway Co., 163 Wis. 653, 155 N.W. 343. No reason why it should be is stated in the briefs, and none has occurred to us. Unquestionably, appellant owed to the deceased the duty to use a high degree of care to have its track clear of obstructions which might, by colliding with its trains, in jure passengers thereon. If, to accomplish that, it was necessary to exercise a high degree of care to discover and remove nearby trees which might, as the one in this instance did, fall on and obstruct the track, we think it was appellant's duty to have exercised it, and that appellant would be liable for the result to a passenger of its failure to do so.
That the tree fell on appellant's track as charged by appellees, and that deceased was a passenger on the train that collided with it, were not controverted facts. The court in his charge should have assumed they existed, but instead he required the jury to find they existed before returning a verdict in appellees' favor. This was not error entitling appellant to a reversal of the judgment. The contention made, that the instruction, because it required the jury to find undisputed as well as disputed facts in appellees' favor, was "confusing and misleading, and calculated to lead the jury to believe that the disputed issues in the case were established as favorably to the plaintiffs as the undisputed issues," is without merit, unless it should be assumed that the jurymen were incapable of determining from the evidence before them what facts were and what were not disputed. We do not think such an assumption should be indulged.
The seventh paragraph of the charge to the jury was as follows:
"I further instruct you that unless you believe from the evidence by a preponderance thereof that the said injuries, if any, received by the said George E. Hughes, were the direct and proximate cause of his death, you cannot find for the plaintiffs."
It is objected that the instruction was "on the weight of the evidence, in assuming that the defendant is responsible for the injuries, if any, received by the said George E. Hughes." If it is not plain enough — and we think it is — that the instruction is not subject to such criticism, even when considered without reference to other portions of the charge, it is when the charge as a whole is looked to.
The court did not err when, over appellant's objection, he permitted appellees to prove by the witnesses Cameron, Allen: and McConnell that its track for a distance of 200 yards or more north of the point thereon opposite the place where the tree stood before it fell was straight. Clearly the testimony was admissible for what it was worth on the issue as to whether appellant was guilty of negligence in failing, if it did, to discover the position and condition of the tree before the time when it fell. Nor did the court err when he permitted appellees to prove by the witness Price, over appellant's objection, that he had not qualified as an expert, that the deceased. during his lifetime after he suffered the injury, "did not appear natural." The witness had known deceased 10 or 15 years. And we think the court did not err when he refused to permit appellant to prove by Merriweather and others, roadmasters on railroads in timbered parts of Texas, Arkansas, and Louisiana,
"that they had observed the conditions and character of the right of ways of railroads in the sections mentioned, and that, as a general rule, the right of way of railroads is only 100 feet wide in said sections of the country; that from past experience and observation said railroads had adopted said widths as being safe, and had cleared the timber only to the outer edges of the right of way on each side of the railroad track; that this rule and condition existed on all the railroads in the timbered country in the states mentioned on which they had worked or had made any observation, and that this practice and system as to the width of the right of way and clearing of the same had proven safe for travel on trains, as far as their observation went."
Railway Co. v. Evansich, 61 Tex. 3, where Judge Stayton said:
"It may well be questioned whether in any case in which, in the absence of contract, express or implied, negligence as an element, is the foundation of a right, custom may be set up for the purpose of showing that negligence does or does not exist."
See Railway Co. v. Rowland, 82 Tex. 166, 18 S.W. 96; O'Conner v. Andrews, 81 Tex. 28, 16 S.W. 628.
The assignment in which complaint is made of the action of the court in permitting appellees to prove, over its objection, that same was immaterial to any issue in the case, that the conductor and brakeman on the train in question, who were at the trial as witnesses for appellant, did not testify, but before the conclusion of the trial were by appellant, with appellees' consent, excused from further attendance on the court as witnesses, is overruled. The testimony was not subject to the objection urged to it. Railway Co. v. Blair, 184 S.W. 566; Landon v. Halcomb, 184 S.W. 1098.
  There is no error in the judgment, and It is affirmed. *Page 1095